Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 13-17, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ptucha (20150049910).
Regarding claim 1, Ptucha discloses a method for determining face image quality, comprising: obtaining at least one of pose angle information of a face in an image or size information of the face (par. 44-45, 49 disclose size and yaw); and 
obtaining quality information of the face in the image on the basis of at least one of the pose angle information of the face or the size information of the face (abstract teaches score and also see par. 52-53 and 79-97 disclose using many features including size and angles to determine the overall score). 
Regarding claim 5, see pars. 52-53 and 79-97.
Regarding claim 6, see pars. 50-53, shows equations for yaw and calculations for pitch. See the rejection of claim 1 which teaches that these values are used to calculate the quality score. 

Regarding claim 13, see pars. 110-112, using quality scores to retrieve a high quality image. 
Regarding claim 14, see the rejection of claim 1. 
Regarding claim 15, see pars. 44-45 and 49.
Regarding claim 16, see the rejection of claim 5.
Regarding claims 17, see the rejection of claims 7-9.
Regarding claim 20, see the rejection of claim 1. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ptucha in view of Hu (20080298637).
Regarding claim 2, Ptucha teaches a bounding box that tracks a user heads.  
Hu teaches wherein the obtaining the pose angle information of the face in the image comprises: key point coordinates of the face determined according to the face detection; and obtaining, according to the key point coordinates of the face, the pose angle information of the face, the pose angle information of the face comprising a yaw 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include Ptucha the ability to determine pose, yaw an pitch as taught by Hu.  The reason is because it allows the system to measure head movements.  
Regarding claim 3, see pars. 44 of Ptucha.  
Regarding claim 4, see pars. 44-45 and 49 of Ptucha. 

 
Allowable Subject Matter
Claims 8, 10-12,  and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666